Citation Nr: 1502797	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  09-32 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a right shoulder injury, including a rotator cuff condition, claimed to be the result of treatment at the Department of Veterans Affairs Medical Center (VAMC) in Jackson, Mississippi, in July 2003. 

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) with anxiety.

3.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for migraine headaches.

4.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for carpal tunnel syndrome of the right hand and wrist (also claimed as hand condition).

5.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for obstructive sleep apnea.

6.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for gout.

7.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for arthritis.

8.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for hypertension.

9.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for residuals of right arm injury.

10.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for status post ulnar nerve transposition, right.

11.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for bursitis of the right shoulder.

12.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for lumbar strain.

13.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for cervical disk disease, status post anterior cervical diskectomy with allograft bone arthrodesis at C5-6 and C6-7.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from July 1974 to February 1979.  He also had additional service in the Mississippi Army National Guard from July 1991 to May 1998.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In particular, a July 2007 rating decision denied his claim of entitlement to service connection for PTSD, and an April 2010 rating decision denied his claim of entitlement to § 1151 compensation for residuals of a right shoulder injury - especially a rotator cuff condition.  Also on appeal is a more recent November 2011 RO rating decision that denied his petition to reopen his claims of entitlement to service connection for migraine headaches, carpal tunnel syndrome of his right hand and wrist, obstructive sleep apnea, gout, arthritis, hypertension, residuals of a right arm injury, status post right ulnar nerve transposition, right shoulder bursitis, lumbar strain, and cervical disk disease.

In April 2014, he testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board hearing - but only concerning his claims for service connection for PTSD and/or other mental illness, including anxiety, and for § 1151 compensation..  A transcript of that hearing has been associated with his claims file, so is of record.  He since has requested an additional hearing before the Board concerning his remaining claims, this time however using videconferencing technology.

The Board, therefore, is remanding the claims to the Agency of Original Jurisdiction (AOJ), partly to schedule this additional hearing.


REMAND

As mentioned, the Veteran already had one hearing before the Board, namely, a Travel Board hearing on April 23, 2014, concerning his § 1151 claim for residuals of a right shoulder injury, including especially a rotator cuff condition, and for service connection for PTSD or other mental illness, including anxiety.  And the transcript of that hearing since has been associated with his claims file so his testimony concerning these claims may be considered.  He therefore is not entitled to an additional hearing concerning these two claims.

But later in April 2014, he submitted his Substantive Appeal (VA Form 9) to complete the steps necessary to perfect his appeal to the Board concerning his remaining 11 claims - those being for service connection for migraine headaches, carpal tunnel syndrome of his right hand and wrist, obstructive sleep apnea, gout, arthritis, hypertension, residuals of a right arm injury, status post right ulnar nerve transposition, right shoulder bursitis, lumbar strain, and cervical disk disease.  And on that VA Form 9 he indicated he wanted a BVA hearing at a local VA office, referring to the local RO.

In response to that additional hearing request, the RO sent him a letter in August 2014 indicating he had been placed on the list of persons wanting to appear at the RO for an in-person hearing before the Board (BVA), for what is commonly called a "Travel Board" hearing.  But the RO also explained that it could be quite a while before his Travel Board hearing actually occurred, so gave him opportunity to elect to have a videoconference hearing before the Board, instead, since it likely could occur sooner, or a hearing at the Board's offices in Washington, DC (Central Office (CO) hearing), or to withdraw his hearing request altogether.  

He indicated in response that he wanted a videoconference hearing before the Board, so this additional hearing must be scheduled before deciding his appeal.  38 C.F.R. § 20.700(a) and (e) (2014).

So when all is said and done (assuming he has this additional hearing), he will have had two hearings before the Board - the first, a Travel Board hearing concerning his initial two claims, and the latter, a videoconference hearing, regarding his remaining eleven claims.  At that point all 13 of his claims will have been addressed at a hearing.

By law, appeals only can be assigned to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  Thus, if an appellant has a hearing before two separate VLJs during an appeal, and the hearings cover one or more common issues, a third VLJ must be assigned to the panel after the second Board hearing has been held before the appeal is ready for appellate review by the panel.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) interpreted 38 C.F.R. § 20.707 as requiring that an appellant be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Therefore, to avoid any need for a third hearing, this upcoming videoconference hearing (the second hearing) will be limited to testimony concerning the 11 additional claims that were not addressed during the initial Travel Board hearing.

The Veteran is also claiming entitlement to service connection for PTSD or other mental illness, including anxiety.  He has submitted several stressor statements.  A March 2014 memorandum indicated that the information required to verify the stressful events he had described was insufficient to send to the U. S. Army and U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of the Marine Corps or National Achieves and Records Administration (NARA) records.  An additional stressor statement was received in April 2014; therefore, additional development is necessary to determine whether any of the newly-reported stressors may be verified. 

As well, VA progress notes dated from August 2005 to November 2007 include a diagnosis of PTSD.  In a November 2007 VA progress note, the Veteran reported inpatient psychiatric care at Fort Hood in 1979 at Darnell Army Hospital.  Although his service treatment records (STRs) are on file and do not include any indication of psychiatric treatment, additional development nonetheless is required, including to make a specific request for records from Darnell Army Hospital or other appropriate authority to determine whether there are any outstanding STRs relating to his claim. 

Accordingly, his claims are REMANDED for the following additional development and consideration:

1.  If not already done, schedule the Veteran for a videoconference hearing concerning the 11 claims that were not addressed during his April 2014 Travel Board hearing (at the time of that initial hearing, he had only perfected his appeal concerning his 2 other claims, so only they were addressed during that initial hearing, but there are now a total of 13 claims, although he only is entitled to this additional hearing concerning the 11 mentioned).  Notify him in writing of the date, time, and location of this additional hearing.  Put a copy of this notification letter in his claims file.

2.  Also obtain all outstanding records pertinent to the Veteran's claims.  Specifically, obtain all records concerning psychiatric treatment at the Darnell Army Hospital, as well as from any other healthcare facility where he has received relevant treatment or evaluation.

3.  As well, given the additional information he has provided since the initial inquiry, undertake appropriate development to try and verify his alleged stressors that he cites as the reasons he now has PTSD.

4.  Then readjudicate his claims, all 13 of them, in light of this and all other additional evidence.  For any claim that continues to be denied, send him and his representative a supplemental statement of the case (SSOC) and give time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

